DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,027,943. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present invention are fully covered by the claims of the patent.  There is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (2007/0039785).
Smith et al. disclose a system and method of operating a building elevator system within a building having a plurality of floors (1-40), the method comprising: controlling a building elevator system comprising a first elevator system having a first elevator car and a second elevator system having a second elevator car (paragraph 20 – at least one car per shafts (1-12)), wherein the first elevator car and the second elevator car are configured to serve a plurality of floors (1-40); determining one or more sectors (108, 112) for the plurality of floors in response to at least one of a time of day, manual input, a density of the down peak traffic, and whether there is simultaneous up peak or inter-floor traffic (paragraphs 22, 25, and 47) the one or more sectors comprising a first sector having a first plurality of floors (1-20) and a second sector having a second plurality of floors (21-40); assigning the first elevator car to the first sector (108), the first elevator car being configured to transport passengers from the first sector to a first selected floor of the plurality of floors (paragraphs 11, 47, and 49-50); and assigning the second elevator car to the second sector (112), the second elevator car being configured to transport passengers from the second sector to a second selected floor of the plurality of floors (paragraphs 11, 47, and 49-50).
Smith et al. disclose the system and method, further comprising: receiving an elevator call from a floor of the first plurality of floors within the first sector (abstract); and moving the first elevator car to the floor of the first plurality of floors within the first sector (abstract; paragraphs 7-8). 
Smith et al. disclose the system and method, further comprising: receiving an elevator call from a floor of the second plurality of floors within the second sector (abstract); and moving the second elevator car to the floor of the second plurality of floors within the second sector (abstract; paragraphs 7-8).
Smith et al. disclose the system and method, wherein the second selected floor is the first selected floor (paragraphs 20-21).
Smith et al. disclose the system and method, wherein the first selected floor is an exit floor (paragraphs 21 and 24; figure 1).
Smith et al. disclose the method, wherein the second plurality of floors (112) does not include any floors within the first plurality of floors (108) (figure 1).
Smith et al. disclose the method, wherein the second plurality of floors includes at least one floor within the first plurality of floors (figure 1 – ground floors are common to both groups).
Smith et al. disclose the method, wherein the first plurality of floors includes contiguous floors of the plurality of floors (figure 1 – ground floors).
Smith et al. disclose the method of claim 1, wherein the first plurality of floors includes non-contiguous floors of the plurality of floors (figures 2 and 4).

Allowable Subject Matter
Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  While allowable over the prior art, the double patenting rejection of these claims must be overcome for allowability.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MTF11/4/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837